                                                      Electronically Filed
                                                      12/3/2018 3:38 PM
                                                      Steven D. Grierson
                                                      CLERK OF THE COURT




Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 1 of 51
                      Case Number: A-18-781311-C
                                        11           December

           10:30 A




Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 2 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 3 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 4 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 5 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 6 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 7 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 8 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 9 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 10 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 11 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 12 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 13 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 14 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 15 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 16 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 17 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 18 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 19 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 20 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 21 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 22 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 23 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 24 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 25 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 26 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 27 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 28 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 29 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 30 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 31 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 32 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 33 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 34 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 35 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 36 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 37 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 38 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 39 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 40 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 41 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 42 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 43 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 44 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 45 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 46 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 47 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 48 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 49 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 50 of 51
Case 5:18-cv-00541-BO Document 9-1 Filed 12/10/18 Page 51 of 51
